c       ,_.~.   ’

                                                                                383.




        OFFICE       OF THE ATTORNEY     GENERAL    OF.TEXAS
                              . AUSllN    :




                                          !


Eonomble N. E. Kh$te, Dlreator
Texoe Forest Servioe
Agrioultwel   and Meohanioal College
Oollege Station, Texer
Dear 8lr:                     Opinion No. O-




            We &ate reoelved                         nsldered the let-
ters you cent tis;-- ':irKiiGiiiii                   aubmfttod ae re-
queatlng the opinion of thl                          to whether a oounty
osll ‘la~~fullp expend or oont                       nd8 to aid the
Foreat Fire Fight                                    olvlllan &etense
or&anleatlon, by                                     of printin& aer-
tab   aertlfloates                                  ‘for suoh ~~rvloe.
                                              thie State that the O~II+
miseloners* court                             orlty 88 Is expreeely
                                              n It by the Constl’tution

                                          find any oonstitutlonal or
                                         authorize the commle~lonere~
                                         ty fund6 far the purpose set
                                             !




            Opinion No. O-4074 oi,this  department holds that 8
 )ouaty ia not authorized to expend. oountf lulade to aid the
 :lrr rationflyl and sugar rationing ti!ow*      ;
.-                                             1
                                               I.
                                               j:\                               382

gonorable   iv,    Et’    White,   Dire&or;          Page’ 2



            Under the authoritlee!olted                   in oplnlona Noa. O-l,529
and O-4074,       it     ie our opinion       that
                                     18 would be illegal  for
eny oounty in ,Texaa tc ‘expend o6untf funda ror the purposea’                       l
mentio ned ln rour lettrro.
                                 !